McLaughlin, J. (concurring):
The plaintiff was permitted to amend his complaint at the trial, and thereupon the defendant Eamsey had an absolute right, under the statute, to interpose answer thereto and set up such facts as he might be advised constituted a defense, whether they occurred prior or subsequent to the commencement of the action. When the court refused to allow him to plead the recovery of the judgment in the other action, this right was' denied him. The court had no power to limit his defense. It was not a supplemental answer, but an answer to the.amended complaint, and took its place in the action, so far as the trial was concerned, precisely as though it had been interposed when issue was first joined.
Upon this ground, as well as those stated by Mr. Justice Laughlin, I am of the opinion that the' judgment appealed from should be reversed and a new trial ordered.
Judgment and order reversed, new trial granted, costs to appellant to abide event.